Federated American Leaders Fund, Inc. Cash Trust Series, Inc. Government Cash Series Municipal Cash Series Prime Cash Series Treasury Cash Series Cash Trust Series II Treasury Cash Series II Federated Adjustable Rate Securities Fund Federated Equity Funds Federated Capital Appreciation Fund Federated Clover Mid Value Fund Federated Clover Small Value Fund Federated Clover Value Fund Federated Kaufmann Large Cap Fund Federated Kaufmann Small Cap Fund Federated Market Opportunity Fund Federated Mid Cap Growth Strategies Fund Federated Prudent Bear Fund Federated Strategic Value Fund Federated Fixed Income Securities, Inc. Federated Municipal Ultrashort Fund Federated High Income Bond Fund, Inc. Federated Income Securities Trust Federated Fund for U.S. Government Securities Federated Intermediate Corporate Bond Fund Federated Muni and Stock Advantage Fund Federated Prudent Global Income Fund Federated Real Return Bond Fund Federated Short-Term Income Fund Federated Index Trust Federated Max-Cap Index Fund Federated Mid-Cap Index Fund Federated Mini-Cap Index Fund Federated Institutional Trust Federated Government Ultrashort Duration Fund Federated Institutional High Yield Bond Fund Federated Intermediate Government/Corporate Fund Federated Municipal Securities Fund, Inc. Federated Municipal Securities Income Trust Federated California Municipal Income Fund Federated Michigan Intermediate Municipal Trust Federated Municipal High Yield Advantage Fund Federated New York Municipal Income Fund Federated North Carolina Municipal Income Fund Federated Ohio Municipal Income Fund Federated Pennsylvania Municipal Income Fund Federated Short-Intermediate Duration Municipal Trust Federated Stock Trust Federated Total Return Series, Inc. Federated Mortgage Fund Federated Ultrashort Bond Fund Federated U.S. Government Securities Fund: 1-3 Years Federated U.S. Government Bond Fund Intermediate Municipal Trust Federated Intermediate Municipal Trust SUPPLEMENT TO THE CURRENT STATEMENTS OF ADDITIONAL INFORMATION The following information pertains to all classes of the above named Federated Funds 1.As of March 31, 2009, Thomas G. Bigley retired from his position as a Trustee/Director of the above-named Funds and as a member of the Board of
